                  Case 7:15-cr-00570-KMK Document 213 Filed 04/19/21 Page 1 of 1
                  Case 7:15-cr-00570-KMK Document 214 Filed 04/19/21 Page 1 of 1

                                              T~~~~!:J~!·L.L.PMEMO EN -ORSED
                                               WWW.TANNERORTEGA.COM
                                                                                                         •
                                                   HOWARD E. TANNER*
                                                    HUGO G. ORTEGA
                                                •MEMBER OF N.Y ., NJ . AND D.C. BAR


NEW YORK CITY OFFICE                                                                                 WlilTE PLAINS OFFICE
299 BROADWAY                                                                                               175 MAIN STREET
SUITE 1700                                                                                                         SUITE 800
NEW YORK, NY 10007                                                                                   WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333                                                                                 OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                                       FAX: (914) 761-0995


                                                                                        April 19, 2021


  Honorable Kenneth M. Karas
  United States District Judge
  United States District Courthouse
  300 Quarropas Street
  White Plains, NY 10601


  BY ECF AND EMAIL/PDF

                               Re:     United States v. Tyrone McCallum, 15 Cr. 570 (KMK)
                                       Motion for CJA Re-Appointment and Records Order Endorsement


  Dear Judge Karas:
         I write to the Court for two reasons. First, to request CJA re-appointment to this matter
  nunc pro tune to June 22, 2020, for the defendant's pending re-sentence pursuant United States v.
  Davis, 139 S. Ct. 2319 (2019); and second, to request endorsement of the attached proposed
  Order requiring Green Haven Correctjonal Facility, a New York State Prison where the
  defendant is currently detained, to provide me with a copy of his disciplinary and vocational
  records, which I may cite in support.
             Thank you, Your Honor, for your consideration of this application.
                                                                                 Very truly yours,
        The Appointment request is granted.

        So Ordered.


    ~AL.4/19/21


  cc:        AUSA George Turner (By ECF and Email/PDF)
